DETAILED ACTION
Claims 1, 5-8, 10, 12-16 and 18-19 are pending.  Claims 2-4, 9, 11, 17 and 20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone by Robert C. Brooks (Reg. 78,287) on May 6, 2022.
The application has been amended as follows:
TitleCEILING FAN THAT CONTROLS THERMOSTAT BASED ON PRESENCE INFORMATION

Claims
Claims 15, 16 and 18 are cancelled.  And claim 19 is amended as follows:

19. (Currently Amended) A ceiling fan, comprising: 
a housing; 
a motor positioned within the housing; 
one or more fan blades rotatably coupled to the motor;
an image capture device positioned at least partially within the housing and above the one or more fan blades along a vertical direction, the image capture device operable to capture one or more images, the one or more images depicting at least a portion of the room or area in which the ceiling fan is positioned; 
one or more sensors configured to detect an environmental parameter associated with the room or area in which the ceiling fan is located; and, 
one or more computing devices configured to communicate the one or more images and the detected environmental parameter to a remote server, the remote server comprising one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
determining a first image from the one or more images indicates a presence of a person in the room or area; 6Application No. 16/126,042 Response to November 23, 2021 Office Action 
determining that the environmental parameter falls outside a range of predefined values for the environmental parameter; 
based on both the determination that the first image indicates a presence of a person within the room or area and the determination that the environmental parameter falls outside the range of predefined values, communicating to the one or more computing devices configured to cause the one or more computing devices one or more control signals to activate a thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located, 
determining that a second image from the one or more images indicates the person is no longer present in the room or area; and, 
based on the determination that the second image indicates that the person is no longer present within the room or area, communicating one or more control signals to the one or more computing devices configured to cause the one or more computing devices to deactivate the thermostat operable to control operation of a heating, ventilation and air conditioning (HVAC) system configured to heat or cool the room or area in which the ceiling fan is located.
REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1, 5-8, 10, 12-14 and 19 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 2/11/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119